               Case 2:20-cr-00165-JJT Document 126 Filed 02/12/21 Page 1 of 3



 1   PUGLISI LAW
     SABRINA VORA-PUGLISI
 2
     Fla. Bar No. 0324360
 3   1900 N. Bayshore Drive
     Suite 1A
 4   Miami, FL 33132
     Tel: (305) 403-8063
 5
     Email: sabrina@puglisilaw.com
 6   Attorney for John Michael Caruso

 7   LAW OFFICES OF DOUG PASSON, PC
     DOUG PASSON
 8   State Bar No. 017423
 9   P.O. Box 4425
     Scottsdale, Arizona 85258
10   Telephone No. 480-448-0086
     doug@dougpassonlaw.com
11   Attorneys for Defendant John Caruso, Jr.
12

13
                                  IN THE UNITED STATES DISTRICT COURT
14
                                     FOR THE DISTRICT OF ARIZONA
15

16

17   The United States of America,                        Case No.: CR-20-00165-PHX-JJT
18
                     Plaintiff,
19                                                        MOTION TO EXTEND TIME TO FILE PRE-
     vs.                                                           TRIAL MOTIONS
20
     John Michael Caruso, et al.,                                      (SECOND REQUEST)
21

22                   Defendant

23          John Caruso, through undersigned counsel, respectfully requests that this Court extend the
24
     time for filing pre-trial motions by sixty (60) days from February 12, 2021. This motion is made
25
     because Counsel requires additional time for pre-trial investigation, record review, motion research
26

27   and trial preparation. As previously explained to the Court, in its first request for extension of time,

28   based upon preliminary investigation, the defense intends to file a Motion to Dismiss Indictment.
               Case 2:20-cr-00165-JJT Document 126 Filed 02/12/21 Page 2 of 3



 1   Counsel continues to make all efforts towards obtaining the necessary evidence for the filing of
 2
     such motions, but needs additional time.
 3
            In addition, Mr. Caruso recently added undersigned counsel (Douglas Passon) to his legal
 4
     team, and Mr. Passon requires additional time to review discovery and get up to speed on the case.
 5

 6   Finally, COVID-19 has slowed counsel’s ability to meet and review the case with the client,

 7   conduct meaningful on-site investigation and otherwise prepare his defense.
 8
            The defense understands that by requesting such an extension for pre-trial motions, a
 9
     continuance of the trial may be necessary. The defendant does not object to continuing the trial as
10
     needed.
11

12          The defense consulted with counsel for the government, Andrew Stone, who indicates the

13   government has no objection to the requested extension and continuance. Counsel has likewise
14
     consulted with counsel for co-defendant, Zachary Salter, who has advised that he would join in
15
     such a request.
16
            Excludable delay under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv) may result from this motion
17

18   or from an order based thereon.

19          Respectfully submitted: February 12, 2021.
20

21
                                           SABRINA PUGLISI
22                                         Puglisi Law
23
                                           /s/ Sabrina Puglisi
24
                                           DOUGLAS A. PASSON
25                                         Law Offices of Doug Passon, PC
26
                                           s/ Douglas A. Passon
27                                         DOUGLAS A. PASSON

28                                         Attorneys for the Defendant
              Case 2:20-cr-00165-JJT Document 126 Filed 02/12/21 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that on February 12, 2021, undersigned filed this motion using the CM/ECF
 3
     system, which will send notice of filing to Assistant United States Attorneys Andrew C. Stone,
 4
     James Richard Knapp and all other counsel of record.
 5

 6                                                /s/ Sabrina Puglisi
                                                 Sabrina Vora-Puglisi, Esq.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
